EATON VANCE CORP.

2013 OMNIBUS INCENTIVE PLAN

__________________________

(Effective as of October 23, 2013,

as amended and restated on October 30, 2015, October 26, 2016, October 25, 2017,
October 24, 2018 and October 30, 2019)

 

 

 

 

 

EATON VANCE

2013 OMNIBUS INCENTIVE PLAN

(Effective as of October 23, 2013,

as amended and restated on October 30, 2015, October 26, 2016,October 25, 2017,
October 24, 2018 and October 30, 2019)

__________________________

ARTICLE I
PURPOSE

The purpose of this Plan is to enhance the profitability and value of the
Company for the benefit of its stockholders by enabling the Company to offer
Eligible Employees and Non-Employee Directors stock-based incentives in the
Company to attract, retain and reward such individuals and strengthen the
mutuality of interests between such individuals and the Company’s stockholders.

This Plan was initially effective as of October 23, 2013 and has been amended
and restated as of October 30, 2019, the date this amended and restated Plan was
approved by the voting stockholders of the Company (“Voting Stockholders”).

ARTICLE II
DEFINITIONS

For purposes of this Plan, the following terms shall have the following
meanings:

2.1              “Award” means an award under this Plan of any Stock Option,
Restricted Stock, Other Stock-Based Award or Deferred Stock Units. All Awards
shall be confirmed by, and subject to the terms of, a written Award Agreement.

2.2              “Award Agreement” means a Notice and Award Agreement provided
to the Participant, setting forth the terms and conditions of an Award. An Award
Agreement may be written or electronic, or in such other form as the Company
shall determine. A Participant’s acceptance (and non-revocation) of an Award
hereunder will be deemed to constitute his or her acceptance of all terms of the
Plan and the Award Agreement. Award Agreements for Option Awards may be also
referred to herein as “Option Agreements.” Award Agreements for Restricted Stock
Awards may be also referred to herein as “Restricted Stock Agreements.” Award
Agreements for Deferred Stock Units may be also referred to as “Deferred Stock
Unit Agreements.”

2.3              “Board” means the Board of Directors of the Company.

2.4              “Cause” means, with respect to any employee of the Company or
Subsidiary, (i) such employee’s failure to perform and discharge his or her
duties and responsibilities for any

 

 

reason other than death or disability, (ii) such employee’s engagement in an
action or course of conduct that in the reasonable judgment of the Committee (A)
constitutes fraud, embezzlement or theft, (B) violates the Company’s Code of
Business Conduct or Code of Ethics as then in effect, (C) constitutes a crime,
(D) violates any rule, regulation or law to which the Company or Subsidiary is
subject, (E) is negligent, or (F) harms the Company or Subsidiary or either the
Company or the Subsidiary’s reputation, (iii) the sanction or censure of such
employee by any regulatory or administrative body (including without limitation
federal, foreign, state and local), or (iv) such employee’s failure to maintain
any license or registration required for the employee to perform the functions
of the employee’s position. With respect to a Termination of Directorship,
“cause” means an act or failure to act that constitutes cause for removal of a
director under the Certificate of Incorporation and By-Laws of the Company or
applicable law.

2.5              “Change in Control” Unless otherwise determined by the
Committee, a “Change in Control” shall be deemed to occur upon any of the
following transactions:

(a)               The acquisition, other than from the Company or with the
Company’s consent, by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the combined voting power of the then outstanding Company
Voting Stock; provided, that any acquisition by the Company or any of its
Subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries shall not constitute a
Change in Control.

(b)               Approval by the Voting Stockholders of the Company of a
reorganization, merger or consolidation (a “Business Combination”), in each case
with respect to which all or substantially all of the individuals and entities
who are the respective beneficial owners of the Company Voting Stock immediately
prior to such Business Combination will not, following such Business
Combination, beneficially own, directly or indirectly, more than 50% of the then
combined voting power of the then outstanding Company Voting Stock entitled to
vote generally in the election of directors of the Company or other entity
resulting from the Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination; or

(c)               Approval by the holders of the Company Voting Stock of (i) a
complete liquidation or dissolution of the Company, (ii) a sale or other
disposition of all or substantially all of the assets of the Company, (iii) a
sale or disposition of Eaton Vance Management (or any successor thereto) or of
all or substantially all of the assets of Eaton Vance Management (or any
successor thereto), or (iv) an assignment by any direct or indirect investment
adviser Subsidiary of the Company of investment advisory agreements pertaining
to more than 50% of the aggregate assets under management of all such
Subsidiaries of the Company, in the case of (ii), (iii) or (iv) other than to a
corporation or other entity with respect to which, following such sale or
disposition or assignment, more than 50% of the outstanding combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation or other entity is then owned
beneficially, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Company Voting
Stock immediately prior to such sale, disposition or assignment in substantially
the same

 

 

proportion as their ownership of the Company Voting Stock immediately prior to
such sale, disposition or assignment.

Notwithstanding the foregoing, the following events shall not cause, or be
deemed to cause, and shall not constitute, or be deemed to constitute, a Change
of Control:

(1)               The acquisition, holding or disposition of Company Voting
Stock deposited under the Voting Trust Agreement dated as of October 30, 1997,
as amended, of the voting trust receipts issued therefore, any change in the
persons who are voting trustees thereunder, or the acquisition, holding or
disposition of Company Voting Stock deposited under any subsequent replacement
voting trust agreement or of the voting trust receipts issued therefore, or any
change in the persons who are voting trustees under any such subsequent
replacement voting trust agreement; provided, that any such acquisition,
disposition or change shall have resulted solely by reason of the death,
incapacity, retirement, resignation, election or replacement of one or more
voting trustees.

(2)               Any termination or expiration of a voting trust agreement
under which Company Voting Securities have been deposited or the withdrawal
therefrom of any Company Voting Securities deposited thereunder, if all Company
Voting Securities and/or the voting trust receipts issued therefore continue to
be held thereafter by the same persons in the same amounts.

(3)               The approval by the holders of the Company Voting Stock of a
reorganization of the Company into different operating groups, business entities
or other reorganization after which the voting power of the Company is
maintained as substantially the same as before the reorganization by the holders
of the Company Voting Stock.

A Change in Control shall not occur for purposes of the Plan unless it
constitutes a “change in control event” as defined under Treasury Regulation
Section 1.409A-3(i)(5)(i) if the Award is subject to Section 409A of the Code.

2.6              “Code” means the Internal Revenue Code of 1986, as amended. Any
reference to any section of the Code shall also be a reference to any successor
provision and any Treasury Regulation promulgated thereunder, and, in all
instances, as further defined or described under any formal guidance issued by
the Internal Revenue Service or United States Treasury.

2.7              “Committee” means the Committee the Board may appoint to
administer this Plan; provided that, each of (A) Stock Options that are intended
to be exempt from Section 162(m) of the Code and (B) performance based awards of
Restricted Stock may be made only by a committee or subcommittee of the Board
which shall consist of two or more Non-Employee Directors, each of whom shall
be, to the extent required by Section 162(m) of the Code, an “outside director”
as defined in Section 162(m) of the Code. With respect to the application of
this Plan to Non-Employee Directors, the Committee shall be (i) the Board or
(ii) a committee or subcommittee (which may differ from the committee or
subcommittee established for the grant of Awards to employees) comprised of two
or more Non-Employee directors each of whom qualify as an “independent director”
as defined under Section 303A.02 of the NYSE Listed Company Manual. Initially,
without further action of the Board, the Compensation Committee

 

 

of the Board will administer the Plan. To the extent that no Committee exists
that has the authority to administer this Plan, the functions of the Committee
shall be exercised by the Board; provided, however, that in all cases the Board
may take actions pursuant to the Plan to the extent it deems it advisable and as
may be consistent with applicable law. If for any reason the appointed Committee
does not meet the requirements of Rule 16b-3 or Section 162(m) of the Code, such
noncompliance shall not affect the validity of Awards, grants, interpretations
or other actions of the Committee.

2.8              “Company Non-Voting Stock” means the then outstanding shares of
Company stock not entitled to vote in the election of directors.

2.9              “Company Voting Stock” means the then outstanding shares of the
Company stock entitled to vote generally in the election of directors.

2.10          “Company” means Eaton Vance Corp., a Maryland corporation, and its
successors by operation of law.

2.11          “Covered Employee” means an employee subject to the Code Section
162(m) provisions governing deductibility of certain compensation to such
employees.

2.12          “Deferred Stock Units” means a notional award made to a
Non-Employee Director under Section 10.3, including Annual Deferred Stock Unit
Awards as described in Section 10.3. Each single unit of Deferred Stock has a
reference value equal to the Fair Market Value of a share of Company Non-Voting
Stock.

2.13          “Detrimental Activity” means: (a) the disclosure to anyone outside
the Company or Subsidiaries, or the use in any manner other than in the
furtherance of the Company’s or its Subsidiaries’ business, without written
authorization from the Company, of any confidential information or proprietary
information, relating to the business of the Company or its Subsidiaries that is
acquired by a Participant prior to or after the Participant’s Termination; (b)
activity while employed or performing services that results, or if known could
result, in the Participant’s Termination that is classified by the Company as a
termination for Cause; or (c) material breach of any agreement between the
Participant and the Company or a Subsidiary (including, without limitation, any
employment agreement or non-competition or non-solicitation agreement). For
purposes of subsections (a) and (c) above, the Chief Executive Officer and the
Chief Legal Officer of the Company shall each have authority to provide the
Participant with written authorization to engage in the activities contemplated
thereby and no other person shall have authority to provide the Participant with
such authorization.

2.14          “Director Option” means an option granted to a Non-Employee
Director in accordance with Section 10.2.

2.15          “Disability” means with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.

 

 

2.16          “Effective Date” means October 23, 2013, the date the Voting
Stockholders approved the Plan. The amended and restated Plan became effective
on October 30, 2019, the date this amended and restated Plan was approved by the
Voting Stockholders of the Company.

2.17          “Eligible Employees” means each employee of the Company or a
Subsidiary.

2.18          “Exchange Act” means the Securities Exchange Act of 1934, as
amended. Any references to any section of the Exchange Act shall also be a
reference to any successor provision.

2.19          “Fair Market Value” means, unless otherwise required by any
applicable provision of the Code or any regulations issued thereunder, as of any
date and except as provided below, the last sales price reported for the shares
of the Company on the applicable date as reported on the principal national
securities exchange in the United States on which they are then traded. For
purposes of the grant of any Award, the applicable date shall be the trading day
on which the Award is granted. In the event that an Award is granted on a day on
which the applicable market is not open or after close of the applicable market,
Fair Market Value shall be determined using the closing price on the last
business day on which the market was open preceding the day of the grant of the
Award. For purposes of the exercise of any Award, the date a notice of exercise
is received by the Company or, if not a day on which the applicable market is
open, the closing price on the last business day on which the market was open
preceding the day the notice is received.

2.20          “Family Member” means “family member” as defined in Section
A.1.(5) of the general instructions of Form S-8, as may be amended from time to
time.

2.21          “Grant Date” means the actual date an Award contemplated hereunder
is actually made to a Participant.

2.22          “Incentive Stock Option” means any Stock Option awarded to an
Eligible Employee of the Company or its Subsidiaries under this Plan intended to
be and designated as an “Incentive Stock Option” within the meaning of Section
422 of the Code.

2.23          “New Payment Date” means the day that is six months plus one day
after the date of a “specified employee’s” “separation from service”, each
within the meaning of Section 409A of the Code.

2.24          “Non-Employee Director” means a director of the Company who is not
an active employee of the Company or a Subsidiary and includes a non-employee
director within the meaning of Rule 16b-3.

2.25          “Non-Qualified Stock Option” means any Stock Option awarded under
this Plan that is not an Incentive Stock Option.

2.26          “Other Stock-Based Award” means any other Award of shares of
Company Non-Voting Stock, and any other Award that is valued in whole or in part
by reference to, or is otherwise based on, shares of Company Non-Voting Stock or
other property, that is subject to

 

 

ARTICLE VIII, including, but not limited to, an award of deferred stock,
unrestricted stock and restricted stock units.

2.27          “Participant” means an Eligible Employee or Non-Employee Director
to whom an Award has been granted pursuant to this Plan.

2.28          “Performance Period” means the period of performance applicable to
a Performance Award of Restricted Stock granted under Section 7.3.

2.29          “Performance Award” means an Award made pursuant to Section 7.3 of
this Plan of the right to receive shares of Company Non-Voting Stock at the end
of a specified Performance Period, which the Committee shall have designated at
grant as intended to provide “performance-based compensation” within the meaning
of Code Section 162(m) or which, although not so designated, the Committee
believes provides “performance-based compensation” as so defined and was granted
to a person who is or the Committee determines is reasonably likely to become a
Covered Employee.

2.30          “Person” means any individual, corporation, partnership, limited
liability company, firm, joint venture, association, joint-stock company, trust,
incorporated organization, governmental or regulatory or other entity.

2.31          “Plan” means this Eaton Vance Corp. 2013 Omnibus Incentive Plan,
as amended and restated from time to time.

2.32          “Qualified Member” means a member of the Committee who is a Non-
Employee Director and an “outside director” within the meaning of Treasury
Regulation §1.162-27(e)(3) under Code Section 162(m).

2.33          “Restricted Stock” means an Award of shares of Company Non-Voting
Stock under this Plan that is subject to ARTICLE VII.

2.34          “Restriction Period” means the period of time during which any
grant or sale of Restricted Stock, or portion thereof, remains subject to a Risk
of Forfeiture, as described in ARTICLE VII and any Restricted Stock Agreement.

2.35          “Risk of Forfeiture” means a limitation on the right of the
Participant to retain an Award of Restricted Stock, including a right in the
Company to retain, repurchase or require the forfeiture of the shares of Company
Non-Voting Stock subject to a Restricted Stock Agreement arising because of the
occurrence or non-occurrence of specified events or conditions.

2.36          “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange
Act as then in effect or any successor provision.

2.37          “Section 409A of the Code” means the nonqualified deferred
compensation rules under Section 409A of the Code.

 

 

2.38          “Securities Act” means the Securities Act of 1933, as amended and
all rules and regulations promulgated thereunder. Any reference to any section
of the Securities Act shall also be a reference to any successor provision.

2.39          “Stock Option” or “Option” means any option to purchase shares of
Company Non-Voting Stock pursuant to ARTICLE VI or ARTICLE X, as applicable.

2.40          “Subsidiary” means any subsidiary entity of the Company within the
meaning of Section 424(f) of the Code and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board.

2.41          “Termination” means a Termination of Employment or Termination of
Directorship, as applicable.

2.42          “Termination of Directorship” means that the Non-Employee Director
has ceased to be a director of the Company.

2.43          “Termination of Employment” means: (a) a termination of employment
(for reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Subsidiaries; or (b) when an
entity which is employing a Participant ceases to be a Subsidiary, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Subsidiary at the time the employing entity ceases to be a Subsidiary.
In the event that an Eligible Employee becomes a Non-Employee Director upon the
termination of his or her employment, unless otherwise determined by the
Committee in its sole discretion, no Termination of Employment shall be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee or a Non-Employee Director. Notwithstanding the foregoing, the
Committee may, in its sole discretion, otherwise define Termination of
Employment in the Award Agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter.

2.44          “Unforeseeable Emergency” means a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant and determined to be an
“unforeseeable emergency” for purposes of Section 409A of the Code.

ARTICLE III
ADMINISTRATION

3.1              The Committee. The Plan shall be administered and interpreted
by the Committee. The Committee shall have authority to grant Awards and to
adopt, amend and repeal such administrative rules, guidelines and practices
relating to the Plan as it shall deem advisable. The Committee may construe and
interpret the terms of the Plan and any Award agreements entered into under the
Plan. The Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem expedient and it shall be the sole and final judge of such expediency.

 

 

3.2              Grants of Awards. The Committee shall have full authority to
grant, pursuant to the terms of this Plan, Awards under this Plan. In
particular, the Committee’s authority shall include the authority to:

(a)               select the Eligible Employees to whom Awards may from time to
time be granted hereunder;

(b)               determine the number of shares of Company Non-Voting Stock to
be covered by each Award granted hereunder;

(c)               determine the terms and conditions, not inconsistent with the
terms of this Plan, of any Award granted hereunder (including, but not limited
to, the exercise or purchase price (if any), any restriction or limitation, any
vesting schedule or acceleration thereof, or any forfeiture restrictions or
waiver thereof, regarding any Award and the shares of Company Non-Voting Stock
relating thereto, based on such factors, if any, as the Committee shall
determine, in its sole discretion);

(d)               determine whether, to what extent, and under what
circumstances an Award may be settled in cash, Company Non-Voting Stock or other
property;

(e)               determine whether, to what extent and under what circumstances
Company Non-Voting Stock and other amounts payable with respect to an Award
under this Plan shall be deferred either automatically or at the election of the
Participant in any case, in a manner intended to comply with Section 409A of the
Code;

(f)                determine whether a Stock Option is an Incentive Stock Option
or Non-Qualified Stock Option;

(g)               prescribe the form of each Award Agreement;

(h)               determine whether to require a Participant, as a condition of
the granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of
Company Non-Voting Stock pursuant to such Award; and

(i)                 make all other decisions regarding grants of Awards
hereunder.

Other provisions of the Plan notwithstanding, the Board may perform any function
of the Committee under the Plan, including for the purpose of ensuring that
transactions under the Plan by Participants who are then subject to Section 16
of the Exchange Act in respect of the Company are exempt under Rule 16b-3. In
any case in which the Board is performing a function of the Committee under the
Plan, each reference to the Committee herein shall be deemed to refer to the
Board, except where the context otherwise requires.

3.3              Manner of Exercise of Committee Authority. At any time that a
member of the Committee is not a Qualified Member, any action of the Committee
relating to an Award to be granted to an employee who is then subject to Section
16 of the Exchange Act in respect of the Company, or relating to a Restricted
Stock Performance Award, may be taken either (i) by a

 

 

subcommittee composed solely of two or more Qualified Members, or (ii) by the
Committee but with each such member who is not a Qualified Member abstaining or
recusing himself or herself from such action, provided that, upon such
abstention or recusal, the Committee remains composed solely of two or more
Qualified Members. Such action, authorized by such a subcommittee or by the
Committee upon the abstention or recusal of such non-Qualified Member(s), shall
be the action of the Committee for purposes of the Plan. Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including the Company, Subsidiaries, Participants, any person
claiming any rights under the Plan from or through any Participant, and
stockholders of the Company. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to officers or managers of the Company, including the Company’s management
committee, the authority, subject to such terms as the Committee shall
determine, to perform administrative functions and the vesting and timing of the
exercise of Awards either at the time of grant or thereafter, and such other
functions as the Committee may determine to the extent permitted under
applicable law and, with respect to any Participant who is then subject to
Section 16 of the Exchange Act in respect of the Company, to the extent
performance of such function will not result in a subsequent transaction failing
to be exempt under Rule 16b-3(d) or a performance award meeting the exception
for performance compensation under Section 162(m) of the Code; provided that, in
no event shall the authority to grant awards be delegated to officers or
managers of the Company.

3.4              Limitation of Liability. Each member of the Committee shall be
entitled in good faith to rely or act upon any report or other information
furnished to him or her by any officer or other employee of the Company or any
Subsidiary, the Company’s independent certified public accountants, or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Committee, nor any officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.

3.5              Decisions Final. Any decision, interpretation or other action
made or taken in good faith by or at the direction of the Company, the Board,
the Committee (or any of the members thereof) or its delegees arising out of or
in connection with this Plan shall be within the absolute discretion of all and
each of them, as the case may be, and shall be final, binding and conclusive on
the Company and all employees and Participants and their respective heirs,
executors, administrators, successors and assigns.

3.6              Designation of Consultants/Liability.

(a)               The Committee may, in its sole discretion, designate employees
of the Company and professional advisors to assist the Committee in the
administration of this Plan.

(b)               The Committee may, in its sole discretion, employ such legal
counsel, consultants and agents as it may deem desirable for the administration
of this Plan and may rely

 

 

upon any opinion received from any such counsel or consultant and any
computation received from any such consultant or agent. Expenses incurred by the
Committee or the Board in the engagement of any such counsel, consultant or
agent shall be paid by the Company. The Committee, its members and any person
designated pursuant to subsection (a) above shall not be liable for any action
or determination made in good faith with respect to this Plan. To the maximum
extent permitted by applicable law, no officer of the Company or member or
former member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to this Plan or any Award granted
under it.

3.7              Indemnification. To the maximum extent permitted by applicable
law and the Certificate of Incorporation and By-Laws of the Company and to the
extent not covered by insurance directly insuring such person, each officer or
employee of the Company or any Subsidiary and member or former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted,
arising out of any act or omission to act in connection with the administration
of this Plan, except to the extent arising out of such officer’s, employee’s,
member’s or former member’s fraud or gross negligence. Such indemnification
shall be in addition to any rights of indemnification the officers, employees,
directors or members or former officers, directors or members may have under
applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Subsidiary. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her under this Plan.

ARTICLE IV
SHARE LIMITATION

4.1              Shares. Subject to any increase or decrease pursuant to Section
4.2, the aggregate number of shares of Company Non-Voting Stock that may be
issued or used for reference purposes or with respect to which Awards may be
granted under this Plan shall not exceed 34,500,000[1], any or all of which
Awards may be in the form of Incentive Stock Options. Shares of Company
Non-Voting Stock issued under the Plan may be either authorized and un-issued
Company Non-Voting Stock or Company Non-Voting Stock held in or acquired for the
treasury of the Company, or both.

4.2              Counting Shares; Adjustments.

(a)               Manner of Counting Shares. If any shares of Company Non-Voting
Stock subject to an Award expire, are forfeited, canceled, exchanged, or
surrendered or such Award is settled in cash or otherwise terminates without the
issuance of shares of Company Non-Voting Stock to the Participant or the
Participant’s retention of the shares of Company Non-Voting

 

 

Stock covered by the Award, such number of shares of Company Non-Voting Stock
will again be available for Awards under the Plan; provided, however, that in
the case of Incentive Stock Options, the foregoing shall be subject to any
limitations under the Code. Shares of Company Non-Voting Stock delivered by
actual delivery, attestation or net settlement to the Company by a Participant
to (i) purchase shares of Company Non-Voting Stock upon the exercise of an Award
or (ii) satisfy tax withholding obligations (including shares retained from the
Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards. The Committee may make
determinations and adopt regulations for the counting of shares of Company
Non-Voting Stock relating to any Award to ensure appropriate counting, avoid
double counting, and provide for adjustments in any case in which the number of
shares of Company Non-Voting Stock actually distributed differs from the number
of shares of Company Non-Voting Stock previously counted in connection with such
Award.

(b)               Type of Shares Distributable. Any shares of Company Non-Voting
Stock delivered with respect to any Award may consist, in whole or in part, of
authorized and un-issued shares of Company Non-Voting Stock or shares of Company
Non-Voting Stock reacquired by the Company through purchase in the open market
or in private transactions.

(c)               Adjustments. In the event that the Committee shall determine
that any dividend or other distribution (whether in the form of cash, shares of
Company Non-Voting Stock, or other property) which is unusual and non-recurring,
or any recapitalization, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, or other
similar corporate transaction or event affects the shares, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and, in
such manner as it may deem equitable, adjust (i) any or all of the number of
shares of Company Non-Voting Stock which may be thereafter issued in connection
with Awards, (ii) the number of shares of Company Non-Voting Stock issued or
issuable in respect of outstanding Options or, if deemed appropriate, make
provisions for payment of cash or other property with respect to any outstanding
Option, (iii) the exercise price relating to any Option, and (iv) the number and
kind of shares of Company Non-Voting Stock set forth in Section 4.2(d) as the
per-person limitation for any three fiscal years for Awards made under the Plan;
provided, however, in each case that, with respect to Incentive Options, such
adjustment shall be made in accordance with Section 424 of the Code, unless the
Committee determines otherwise. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and any criteria and performance
objectives or goals included in, Awards in recognition of unusual or
non-recurring events (including events described in the preceding sentence, as
well as acquisitions and dispositions of assets or all or part of businesses)
affecting the Company or any Subsidiary or any business unit, or the financial
statements thereof, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations, or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, a
Subsidiary, or business unit thereof, performance of comparable organizations,
economic and business conditions, personal performance of a Participant, and any
other circumstances deemed relevant; provided that, unless otherwise determined
by the Committee, no such adjustment shall be made in respect of a Restricted
Stock Performance Award if and to the extent that such adjustment would cause
such Restricted Stock Performance Award to provide other than “performance-based
compensation” within the meaning of Code Section 162(m).

 

 

(d)               Sub-limit. Subject to any increase or decrease pursuant to
Section 4.2, the maximum number of shares of Company Non-Voting Stock with
respect to which Awards may be granted to any Participant under the Plan shall
be 7,200,000 shares of Company Non-Voting Stock per three-fiscal-year period.
The per-Participant limit described in the preceding sentence (i) applies only
to calculating the maximum number of shares of Company Non-Voting Stock
available to a Participant during any three-fiscal-year period, and shall not
apply to or affect the manner of counting shares pursuant to Section 4.2 and
(ii) shall be construed and applied consistently with Section 162(m) of the Code
or any successor provision thereto, and the regulations thereunder.

ARTICLE V
ELIGIBILITY; GENERAL REQUIREMENTS FOR AWARDS

5.1              General Eligibility. All Eligible Employees and Non-Employee
Directors are eligible to be granted Awards under the Plan, subject to the terms
and conditions of this Plan. Except as expressly provided herein, eligibility
for the grant of Awards and actual participation in this Plan shall be
determined by the Committee in its sole discretion.

ARTICLE VI
STOCK OPTIONS

6.1              Options. Stock Options may be granted alone or in addition to
other Awards granted under this Plan. Each Stock Option granted under this Plan
shall be of one of two types: (a) an Incentive Stock Option or (b) a
Non-Qualified Stock Option.

6.2              Grants. The Committee shall, in its sole discretion, have the
authority to grant to any Eligible Employee Incentive Stock Options or
Non-Qualified Stock Options. To the extent that any Stock Option does not
qualify as an Incentive Stock Option (whether because of its provisions or the
time or manner of its exercise or otherwise), such Stock Option or the portion
thereof which does not qualify shall constitute a separate Non-Qualified Stock
Option. The Committee shall have no liability to any Participant, or any other
party, if an Option (or any part thereof) that is intended to be an Incentive
Stock Option is not an Incentive Stock Option or if the Committee converts an
Incentive Stock Option into a Non-Qualified Stock Option.

6.3              Terms of Options. Except as expressly provided in this Section,
Options granted under this Plan shall be subject to the following terms and
conditions and shall be in such form and contain such additional terms and
conditions, not inconsistent with the terms of this Plan, as the Committee, in
its sole discretion, shall deem desirable:

(a)               Exercise Price. The exercise price per share of Company
Non-Voting Stock subject to a Stock Option shall be determined by the Committee
at the time of grant, provided that the per share exercise price of a Stock
Option shall not be less than 100% (or, in the case of an Incentive Stock Option
granted to a “Ten Percent Stockholder” (determined in accordance with Code
Section 422(b)(6)), 110%) of the Fair Market Value (determined in accordance
with the terms of this Plan) of the Company Non-Voting Stock at the date of
grant; and provided further that if the Committee approves the grant of a Stock
Option with an exercise

 

 

price to be determined on a future date, the exercise price shall be not less
than 100% (or 110%, as applicable) of the Fair Market Value on such future date.

(b)               Stock Option Term. The term of each Stock Option shall be
fixed by the Committee, provided that no Stock Option shall be exercisable more
than ten (10) years after the date the Option is granted; and provided further
that the term of an Incentive Stock Option granted to a Ten Percent Stockholder
shall not exceed five (5) years.

(c)               Exercisability. Stock Options shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee. If the Committee provides, in its discretion, that any Stock
Option is exercisable subject to certain limitations (including, without
limitation, that such Stock Option is exercisable only in installments or within
certain time periods), the Committee may waive such limitations on the
exercisability at any time at, or after, grant, in whole or in part (including,
without limitation, waiver of the installment exercise provisions or
acceleration of the time at which such Stock Option may be exercised), based on
such factors, if any, as the Committee shall determine, in its sole discretion.

(d)               Notice of Exercise and Payment. An Option shall be exercisable
only by delivery of a written, electronic or other method of notice approved by
the Company to the Company’s Treasurer or any other officer or agent of the
Company designated by the Committee to accept such notices on its behalf,
specifying the number of shares of Company Non-Voting Stock for which it is
exercised. If the shares are not at that time effectively registered under the
Securities Act, the Participant shall include with such notice a letter, in form
and substance satisfactory to the Company, confirming that the shares are being
purchased for the Participant’s own account for investment and not with a view
to distribution. Payment shall be made in full at the time the Option is
exercised. Payment shall be made by (i) cash or check, (ii) delivery and
assignment (either by actual delivery or attestation) to the Company or its
agent of shares of Company Non-Voting Stock having been owned by the Participant
for such period as the Committee may determine and having a Fair Market Value as
of the date of exercise equal to the exercise price, provided that such shares
are not subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements, (iii) if approved by the Committee, delivery of the
Participant’s promissory note for the exercise price (but not if the Participant
is a director or executive officer of the Company), or (iv) solely to the extent
permitted by applicable law, if the Company Non-Voting Stock is traded on a
national securities exchange or quoted on a national quotation system sponsored
by the Financial Industry Regulatory Authority, and the Committee authorizes,
through a procedure whereby the Participant delivers irrevocable instructions to
a broker reasonably acceptable to the Committee to deliver promptly to the
Company an amount equal to the purchase price, and (v) any combination of (i) –
(iv) above or any other means the Committee deems acceptable and that are
permitted by applicable law.

(e)               Non-Transferability of Options. Except as expressly provided
in an Option Agreement, no Stock Option shall be transferable by the Participant
otherwise than by will, the laws of descent and distribution or by operation of
the last validly filed beneficiary designation, filed on a form acceptable to
the Company, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter

 

 

that a Non-Qualified Stock Option that is otherwise not transferable pursuant to
this Section is transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as determined by the Committee, in its
sole discretion. A Non-Qualified Stock Option that is transferred to a Family
Member of the optionee pursuant to the preceding sentence (i) may not be
subsequently transferred otherwise than by will or by the laws of descent and
distribution and (ii) remains subject to the terms of this Plan and the
applicable Award Agreement. Any shares of Company Non-Voting Stock acquired upon
the exercise of a Non-Qualified Stock Option by a permissible transferee of a
Non-Qualified Stock Option or held by a permissible transferee pursuant to a
transfer after the exercise of the Non-Qualified Stock Option shall be subject
to the terms of this Plan and the applicable Award Agreement.

(f)                No Rights to Options; No Stockholder Rights. No employee
shall have any claim to be granted an Option under the Plan, and there is no
obligation for uniformity of treatment of employees. No Option shall confer upon
a Participant any rights as a stockholder or any claim to dividends paid with
respect to any shares of Company Non-Voting Stock to which the Option relates
unless and until such shares of Company Non-Voting Stock are duly issued to him
or her in accordance with the terms of the Option Agreement.

(g)               Cancellation and Rescission of Options. Unless otherwise
determined by the Committee at grant, each Option Agreement shall provide that a
Participant who engages or has engaged in Detrimental Activity after the Grant
Date of any Option, all vested and unvested Options held by the Participant
shall thereupon terminate and expire and the Participant shall have no further
rights with respect thereto.

(h)               Options to Participants Outside the United States. The
Committee may modify the terms of any Option under the Plan granted to a
Participant who is, at the time of grant or during the term of the Option,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Option shall
conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Option to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Option to a
Participant who is resident or primarily employed in the United States. An
Option may be modified under this subsection in a manner that is inconsistent
with the express terms of the Plan, so long as such modifications will not
contravene any applicable law or regulation.

(i)                 Termination of Options. Each Option shall terminate and may
no longer be exercised in accordance with the following provisions:

(i)                 if the Participant’s employment shall have been terminated
by his or her resignation or by the Company or Subsidiary for Cause, all of the
Participant’s right to exercise the Options (to the extent that the Options were
exercisable (vested) on the date of termination of employment) shall terminate
and may no longer be exercised on the first to occur of (A) the date that is
forty-five (45) days from the termination date or (B) the expiration date of the
Option; provided that, with respect to a termination for Cause, a duly
authorized officer or officers of the Company may determine, solely in his or
their discretion to limit the exercise of Options to a time period shorter than
that described in (A); if the Participant’s employment shall

 

 

have been terminated by the Company or Subsidiary without Cause (before his or
her Disability or death), then the Participant may at any time within a period
of fifteen (15) months after such date of Termination (or, if sooner, the
Option’s expiration date as set forth on the Award Agreement) exercise his or
her Options to the extent that the Options were exercisable (vested) on the date
of termination of employment;

(ii)              if the Participant’s employment shall have been terminated
because of his or her Disability, then all of his or her Options shall become
exercisable (vested) immediately on the date of Termination and the Participant
may at any time within a period of fifteen (15) months after the Participant’s
Termination because of Disability (or, if sooner, the Option’s expiration date
as set forth on the Award Agreement) exercise any or all of such Options; and

(iii)            if the Participant dies, then all of his or her Options shall
become exercisable (vested) immediately on the date of death and his or her
estate, personal representative or beneficiary to whom it has been transferred
(in accordance with the terms of this Plan) may at any time within a period of
fifteen (15) months after the Participant’s death (or, if sooner, the Option’s
expiration date as set forth on the Award Agreement) exercise any or all of such
Options; provided, however, that the Committee may, at its sole discretion,
provide specifically in an Award Agreement for such other period of time
(shorter or longer than as set forth above) during which a Participant may
exercise an Option after Termination as the Committee may approve, subject to
the overriding limitation that no Option may be exercised to any extent by
anyone after the date of expiration of the Option.

(j)                 Unvested Stock Options. Unless otherwise determined by the
Committee, or as otherwise set forth herein, including, without limitation, at
Section 6.3(i)(i), 6.3(i)(ii) or 6.3(i)(iii), Stock Options that are not vested
(either by operation of this Plan or under an agreement or otherwise) as of the
date of a Participant’s Termination for any reason shall terminate and expire as
of the date of such Termination.

(k)               Incentive Stock Option Limitations. To the extent that the
aggregate Fair Market Value (determined as of the time of grant) of the Company
Non-Voting Stock with respect to which Incentive Stock Options are exercisable
for the first time by an Eligible Employee during any calendar year under this
Plan and/or any other stock option plan of the Company or any Subsidiary exceeds
$100,000, such Options shall be treated as Non-Qualified Stock Options.
Incentive Stock Options shall be granted to Employees only. Should any provision
of this Plan not be necessary in order for the Stock Options to qualify as
Incentive Stock Options, or should any additional provisions be required, the
Committee may, in its sole discretion, amend this Plan accordingly, without the
necessity of obtaining the approval of the Voting Stockholders of the Company
(unless such approval is required in order to allow for the continued granting
of Incentive Stock Options).

(l)                 Form, Modification, Extension and Renewal of Stock Options.
Subject to the terms and conditions and within the limitations of this Plan,
Stock Options shall be evidenced by such form of agreement or grant as is
approved by the Committee, and the Committee may, in its sole discretion,
modify, extend or renew outstanding Stock Options granted under this Plan
(provided that the rights of a Participant are not reduced without his or her
consent and provided

 

 

further that such action does not subject the Stock Option to Section 409A of
the Code). Notwithstanding the foregoing, an outstanding Option may not be
modified to reduce the exercise price thereof nor may a new Option at a lower
price be substituted for a surrendered Option (other than adjustments or
substitutions in accordance with Section 4.2), unless such action is approved by
the Voting Stockholders of the Company.

(m)             Other Terms and Conditions. Stock Options may contain such other
provisions, which shall not be inconsistent with any of the terms of this Plan,
as the Committee shall, in its sole discretion, deem appropriate.

ARTICLE VII
RESTRICTED STOCK

7.1              Awards of Restricted Stock. Shares of Restricted Stock may be
issued either alone or in addition to other Awards granted under the Plan. The
Committee shall, in its sole discretion, determine the Eligible Employees to
whom, the time or times at which, and the performance conditions (if any)
applicable to, grants of Restricted Stock and shall also determine the number of
shares of Company Non-Voting Stock to be awarded, the price (if any) to be paid
by the Participant, the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. As it deems necessary or appropriate,
including to comply with Code Section 162(m), the Committee may condition
receipt of the grant of Restricted Stock upon the attainment of annual
performance goals, as described in Section 7.3. In addition, the Committee may
condition the vesting of Restricted Stock upon the attainment of specified
performance targets or such other factors as the Committee may determine, in its
sole discretion, including compliance with the requirements of Section 162(m) of
the Code. Unless otherwise determined by the Committee at grant, each Award of
Restricted Stock shall provide that in the event the Participant engages in
Detrimental Activity after the grant of Restricted Stock, all unvested
Restricted Stock shall be immediately forfeited to the Company.

7.2              Awards and Certificates. Participants selected to receive
Restricted Stock Awards shall comply with the applicable terms and conditions of
the Restricted Stock Award. Further, all Restricted Stock Awards shall be
subject to the following:

(a)               Purchase Price. The purchase price, if any, of Restricted
Stock shall be fixed by the Committee. The purchase price for shares of
Restricted Stock may, to the extent permitted by applicable law, be more or less
than par value and may be zero.

(b)               Non-Issuance of Certificates. Participants receiving an Award
of Restricted Stock shall be issued neither shares of Company Non-Voting Stock
nor a certificate in respect of such Award. Rather, each such Award shall be
recorded as a book entry in such manner as is administratively expedient and
permitted by law. Notwithstanding the foregoing, if the Committee, in its sole
discretion, determines to issue a Participant receiving an Award of Restricted
Stock a stock certificate in respect of such shares of Restricted Stock, such
certificate shall be registered in the name of such Participant, and, if
applicable, shall bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Award substantially in the following form:

 

 

“The transferability of this certificate and the shares represented by this
certificate are subject to the terms and conditions (including, without
limitation, the right of Eaton Vance Corp. to repurchase the shares) of the
Eaton Vance Corp. 2013 Omnibus Incentive Plan and an Award Agreement entered
into by the registered owner and Eaton Vance Corp. Copies of such Plan and Award
Agreement are on file in the offices of Eaton Vance Corp.”

In such case, the Committee may require that the stock certificates evidencing
shares of Restricted Stock be held in custody by a designated escrow agent
(which may, but need not be, the Company) until the restrictions thereon shall
have lapsed, and include any restrictions or limitations that the Committee may
otherwise deem necessary or appropriate.

(c)               Restrictions and Restriction Period. During the period or
periods established by the Committee and set forth in the Restricted Stock
Agreement (i.e., the Restriction Period), each Award of Restricted Stock shall
be subject to limitations on transferability and a Risk of Forfeiture (which may
take the form of a right of the Company to repurchase the Restricted Stock for
such consideration, if any, as the Committee shall have determined at grant)
arising on the basis of such conditions related to the continuation of
employment or the attainment of performance goals or otherwise as the Committee
may determine. Any such Risk of Forfeiture may be waived, or the Restriction
Period shortened, at any time by the Committee on such basis as it deems
appropriate.

(d)               Rights Pending Lapse of Risk of Forfeiture. Except as
otherwise provided in the Plan or in an Award Agreement, at all times prior to
lapse of the Risk of Forfeiture applicable to, or forfeiture or repurchase of,
an Award of Restricted Stock, the Participant shall have all of the rights of,
and be subject to the limitations of, a non-Voting Stockholder of the Company as
to such shares of Company Non-Voting Stock; provided, however, that any
dividends (whether paid in cash, stock or property) declared and paid by the
Company with respect to shares of Restricted Stock shall not be paid to the
Participant until such time all Risks of Forfeiture (including any performance
objectives) with respect to such Award have been satisfied or attained. The
Committee, as determined at the time of an Award, may permit or require the
payment of cash dividends to be deferred and, if the Committee so determines,
reinvested in additional Restricted Stock to the extent shares of Company
Non-Voting Stock are available under ARTICLE IV.

(e)               Effect of Termination. Unless otherwise determined by the
Committee at or after grant and subject to the applicable provisions of the
Restricted Stock Agreement, upon Termination with the Company and its
Subsidiaries for any reason during the Restriction Period, all shares of
Restricted Stock still subject to Risk of Forfeiture shall be forfeited (or
subject to repurchase, if applicable); provided, however, that military or sick
leave shall not be deemed a termination of employment or other association, if
it does not exceed the longer of ninety (90) days or the period during which the
absent Participant’s reemployment rights, if any, are guaranteed by statute or
by contract.

(f)                Lapse of Restrictions. Subject to Section 13.4 below
(relating to satisfaction of withholding obligations), if and when the Risk of
Forfeiture expires without a

 

 

prior forfeiture of the Restricted Stock, the bookkeeping entry reflecting the
Award of Restricted Stock shall be updated to reflect that the Award is no
longer subject to a Risk of Forfeiture; provided that, if the Committee so
determines, the Committee may authorize certificates with respect to such shares
of Company Non-Voting Stock and instruct that they be delivered to the
Participant, subject to all requirements set forth herein.

(g)               Non-Transferability. No Award shall be transferable by the
Participant otherwise than by will, the laws of descent and distribution or by
operation of the last validly filed beneficiary designation, filed on a form
acceptable to the Company. Any Award that is transferred to a Family Member or
beneficiary pursuant to the preceding sentence (i) may not be subsequently
transferred otherwise than by will or by the laws of descent and distribution
and (ii) remains subject to the terms of this Plan and the applicable Award
Agreement. Any shares of Company Non-Voting Stock held by a permissible
transferee shall be subject to the terms of this Plan and the applicable Award
Agreement.

(h)               Buyouts. The Company may at any time offer to buy out any
outstanding Award of Restricted Stock for a payment in cash, shares of Company
Non-Voting Stock or other property based on such terms and conditions as the
Committee shall determine.

(i)                 Awards to Participants Outside the United States. The
Committee may modify the terms of any Award under the Plan granted to a
Participant who is, at the time of grant or during the term of the Award,
resident or primarily employed outside of the United States in any manner deemed
by the Committee to be necessary or appropriate in order that such Award shall
conform to laws, regulations, and customs of the country in which the
Participant is then resident or primarily employed, or so that the value and
other benefits of the Award to the Participant, as affected by foreign tax laws
and other restrictions applicable as a result of the Participant’s residence or
employment abroad, shall be comparable to the value of such an Award to a
Participant who is resident or primarily employed in the United States. An Award
may be modified under this subsection in a manner that is inconsistent with the
express terms of the Plan, so long as such modifications will not contravene any
applicable law or regulation.

7.3              Additional Requirements for Performance Awards. Restricted
Stock may be granted to Covered Employees or others (as the Committee may
determine) subject to the attainment of pre-established performance goals, as
described below. Restricted Stock (including Restricted Stock granted contingent
upon the attainment of pre-established performance goals) may also be granted
subject to a Risk of Forfeiture based on the provisions of Section 7.2(d) above,
and may include that the Risk of Forfeiture may lapse upon the achievement of
additional pre-established performance goal or goals and other terms as set
forth in this Section 7.3.

(a)               Performance Goals Generally. The performance goals for such
Performance Awards shall include one or more business criteria and may (but need
not) include a targeted level or levels of performance with respect to each such
criterion, as specified by the Committee consistent with this Section 7.3.
Performance goals shall be objective, shall be for a specified period and shall
otherwise meet the requirements for performance-based compensation under Code
Section 162(m), including the requirement that the outcome of performance goals
be “substantially uncertain” at the time established. The Committee may
determine that such

 

 

Award shall be granted upon achievement of any one or more performance goal or
that two or more of the performance goals must be attained as a condition to
vesting or delivery of shares of Company Non-Voting Stock or retention or
non-forfeiture of such Award. Performance goals may differ for separate Awards
granted to any one Participant or to different Participants, and may be
different for Performance Periods.

(b)               Business Criteria. One or more of the following business
criteria for the Company, on a consolidated basis, and/or for specified
Subsidiaries, business units, funds or ventures of the Company (except with
respect to the total stockholder return and earnings per share criteria), shall
be used by the Committee in establishing performance goals for such Award: (1)
earnings per share; (2) revenues; (3) cash flow; (4) cash flow return on
investment; (5) return on assets, return on investment, return on capital, or
return on equity; (6) identification and/or consummation of investment
opportunities or completion of specified projects in accordance with corporate
business plans; (7) operating margin; (8) net income, net operating income,
pretax earnings, pretax earnings before interest and depreciation and
amortization, pretax operating earnings after interest expense and before
incentives and service fees and extraordinary or special items, operating
earnings or adjusted operating earnings; (9) total stockholder return; (10)
commissions paid or payable to certain marketing personnel which are subjected
to the Participant’s customary override commissions; (11) any of the above goals
as compared to the performance of a published or special index deemed applicable
by the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or other indexes or groups of comparable companies referenced in the
Company’s annual report on Form 10-K in respect to Item 401(l) of Regulation
S-K; (12) new exchange fund assets acquired during a performance period; (13)
the value of all financial assets resulting from an extraordinary acquisition of
assets; (14) the performance of one or more of the Eaton Vance funds as compared
to a peer group or index or other benchmark deemed applicable by the Committee;
(15) the volume of sales of Eaton Vance funds; and (16) Operating Income. The
Committee may specify that such performance criteria shall be adjusted to
include or exclude, as appropriate, any one or more of the following: (a) the
results of consolidated funds, (b) stock based compensation expense, (c) write
offs of intangible assets or goodwill associated with acquisitions or similar
transactions, (d) extraordinary and non-recurring items, (e) the cumulative
effects of changes in accounting principles, (f) gains or losses on dispositions
of discontinued operations, (g) the write down of any asset, (h) charges for
restructuring or rationalization programs, (i) amortization of intangibles
associated with acquisitions, (j) other acquisition related charges or expenses,
(k) impairment charges, (l) gain or loss on minority equity investments, (m)
non-cash income tax expenses, (n) expenses associated with incentive
compensation, (o) net income attributable to non-controlling and other
beneficial interests, (p) equity in net income of affiliates, (q) non-recurring
expenses related to closed-end fund offerings, and (r) the effects of foreign
currency exchange rate fluctuations. Such performance criteria and adjustments
thereto may be determined on a GAAP or non-GAAP basis, as determined by the
Committee at the time the performance goal is established. The specific
performance goal or goals established by the Committee with respect to such
Award or the terms of the Award Agreement shall be subject to adjustment by the
Committee for any change in law, regulations and interpretations occurring after
the Grant Date of the Award so as to enable all compensation to a Covered
Employee attributable to the Award to constitute “performance-based
compensation” within the meaning of Code Section 162(m).

 

 

(c)               Timing For Establishing Performance Goals. Performance goals
applicable to both (i) Awards of Restricted Stock granted upon the condition
that a specified goal or goals be achieved during a Performance Period, or (ii)
Awards of Restricted Stock granted subject to a Risk of Forfeiture that lapses
upon the achievement of pre-established performance goals shall be measured over
the applicable Performance Period. The Performance Period will be specified in
the Restricted Stock Agreement. Performance goals shall be established not later
than 90 days after the beginning of any Performance Period applicable to such
Award, or at such other date as may be required or permitted for
“performance-based compensation” under Code Section 162(m).

(d)               Special Definitions. For purposes of this Section:
”performance period” means the period over which an applicable performance goal
or goals must be met; “extraordinary acquisition of assets” means an unusual or
nonrecurring event affecting the Company or any Subsidiary, or any business
division or unit or the financial statements of the Company or any Subsidiary,
involving the acquisition of new financial assets to be managed or administered
for advisory or other fees by any Subsidiary or any business division or unit,
such as the acquisition of investment companies or partnerships (or their
assets) previously managed by other persons, the acquisition of other investment
advisory or management firms (or their assets) or the formation of joint
ventures, partnerships or similar entities with other firms, provided that such
fees shall be based upon such assets and payable to the Subsidiary or business
division or unit upon consummation of the transaction (but the formation of new
investment companies or partnerships by the Company or any Subsidiary or the
acquisition of new private accounts to be managed by the Company or any
Subsidiary in the ordinary course of its business shall not constitute an
extraordinary acquisition of assets); and “new exchange fund assets” means all
financial assets acquired during a performance period resulting from the private
offering of shares or units of one or more exchange funds offered and managed by
any Subsidiary or Subsidiaries of the Company, including all qualifying assets
acquired by an exchange fund during a performance period to ensure the
nontaxability of the exchange of contributed securities for shares or units of
the fund (with all financial assets acquired by an exchange fund during a
performance period valued as at the close of business on the exchange date,
using the valuation of such assets employed by the fund at such date).

ARTICLE VIII 

OTHER STOCK-BASED AWARDS

8.1              General. Other Stock-Based Awards may be issued either alone or
in addition to (a) other Awards granted under the Plan or (b) awards granted
under any other plan sponsored by the Company or any Subsidiary, including, but
not limited to, the 2016 Parametric Phantom Incentive Plan and 2017 Atlanta
Capital Phantom Incentive Plan. Such Other Stock-Based Awards shall also be
available as a form of payment in the settlement of other Awards granted under
the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled. Other Stock-Based Awards may be paid in shares of Company
Non-Voting Stock, as the Committee shall determine.

8.2              Terms and Conditions. Subject to the provisions of the Plan,
the Committee shall determine the terms and conditions of each Other Stock-Based
Award, including any

 

 

purchase price applicable thereto. Participants selected to receive Other
Stock-Based Awards shall comply with all the applicable terms and conditions of
the Other Stock-Based Award.

ARTICLE IX
CHANGE IN CONTROL PROVISIONS

9.1              Benefits. In the event of a Change in Control of the Company
and except as otherwise provided by the Committee in any Award Agreement, a
Participant’s unvested Award shall not automatically vest and a Participant’s
Award shall be treated in accordance with one of the following methods
determined by the Committee, in its sole discretion:

(a)               Awards, whether or not then vested, shall be continued,
assumed, have new rights substituted therefore, as determined by the Committee
in its sole discretion, and restrictions applicable to any Award granted prior
to the Change in Control shall not lapse upon a Change in Control; provided
that, for purposes of Incentive Stock Options, any assumed or substituted Stock
Option shall comply with the requirements of Treasury Regulation Section 1.424-1
(and any amendments thereto).

(b)               The Committee, in its sole discretion, may provide for the
purchase of any Awards by the Company or a Subsidiary or any acquiring or
successor person or entity for an amount of cash equal to the excess of the
Change in Control Price (as defined below) of the shares of Company Non-Voting
Stock covered by such Awards, over the aggregate exercise price of such Awards,
if any, and any applicable tax withholding. For purposes of this Section 9.1,
“Change in Control Price” shall mean the highest price per share of Company
Non-Voting Stock paid in any transaction related to a Change in Control of the
Company.

(c)               The Committee may, in its sole discretion, provide for the
cancellation of any Awards without payment, if (i) in the case of Stock Options,
the Change in Control Price is less than the exercise price of such Option and
(ii) in the case of any Award, such Award is unvested (i.e., remains subject to
a Risk of Forfeiture) upon the closing date of the Change in Control.

(d)               The Committee may, upon written notice to Participants,
provide that all of the Participant’s unexercised Awards will terminate
immediately prior to the consummation of the Change in Control unless exercised
by the Participant (to the extent then exercisable) within a specified period of
time following the date of such notice.

(e)               Notwithstanding anything else herein, the Committee may, in
its sole discretion, provide for accelerated vesting or lapse of restrictions,
of an Award at the time of grant or at any time thereafter.

In taking any of the actions permitted under this Section 9.1, the Committee
shall not be obligated by the Plan to treat all Awards, or all Awards held by a
Participant, or all Awards of the same type, identically.

 

ARTICLE X

 

 


FORMULA PLAN FOR NON-EMPLOYEE DIRECTORS

10.1          Formula Plan, In General. Non-Employee Directors of the Company
may be granted Director Options as described in Section 10.2 and shall be
granted Deferred Stock Unit Awards as described in Section 10.3. Unless
otherwise specifically provided in this ARTICLE X, any Options granted under
Section 10.2 shall be subject to the general rules set forth for Option Awards
under this Plan, including as set forth in ARTICLE VI. Notwithstanding anything
herein to the contrary, the Committee may, in its sole discretion, grant Awards
to Non-Employee Directors that are different from, and/ or in addition to the
Awards set forth below.

10.2          Director Option. At the first Board meeting following the first
election to the Board of a person who was not, within twelve months preceding
election, either an officer or employee of the Company or any Subsidiary, a
Non-Employee Director may be granted an Option to purchase a number of shares of
Company Non-Voting Stock determined by the Board, in its sole discretion. On the
first business day in November in each year, each Non-Employee Director may be
granted a Director Option to purchase a number of shares of Company Non-Voting
Stock as determined by the Board, in its sole discretion. The Option Price for
each Director Option shall be the Fair Market Value (as defined herein) for the
Grant Date. Each Director Option shall become exercisable immediately on the
date of grant. No Director Option shall be exercisable later than ten years
after the date of grant.

10.3          Deferred Stock Units. On the first business day in November in
each year, each Non-Employee Director shall be granted a Deferred Stock Unit
Award equivalent to $140,000, with the number of units of Deferred Stock
actually awarded equal to $140,000 divided by the Fair Market Value of a share
of Company Non-Voting Stock on the Grant Date (each, an “Annual Deferred Stock
Unit Award”).

(a)               Settlement. Deferred Stock Unit Awards shall be settled in a
lump sum cash payment equivalent to the number of units of Deferred Stock held
(after adjustment under Sections 10.3(e) and 10.3(f)) on the settlement date
multiplied by the Fair Market Value of a share of Company Non-Voting Stock on
such date.

(1)               Each Annual Deferred Stock Unit Award granted on or before
October 31, 2017 will vest and be settled on the first to occur of the second
anniversary of the Grant Date or the date of the Non-Employee Director’s
Termination (other than for Cause), or because of death, Disability or
Unforeseeable Emergency, or upon a Change in Control.

(2)               Each Annual Deferred Stock Unit Award granted in November 2017
will vest and be settled on the first to occur of the date of the Non-Employee
Director’s Termination (other than for Cause), or because of death, Disability
or Unforeseeable Emergency or upon a Change in Control.

(3)               Each Annual Deferred Stock Unit Award granted in 2018 and
thereafter shall vest and settle, at the election of the Non-Employee Director
(which election shall occur on or before December 31 of the calendar year prior
to the year of grant of such award) on either (X) the first to occur of the date
of the Non-Employee Director’s Termination

 

 

(other than for Cause), or because of death or Disability or Unforeseeable
Emergency or upon a Change in Control or (Y) the first to occur of the second
anniversary of the Grant Date, the date of the Non-Employee Director’s
Termination (other than for Cause), or because of death or Disability or
Unforeseeable Emergency or upon a Change in Control; provided that such election
shall be made in accordance with the procedures established by the Corporation
to comply with Section 409A of the Code. With respect to Annual Deferred Stock
Unit Awards granted on or after January 2019, if a Non-Employee Director fails
to make such election on or before December 31 of the calendar year prior to the
year of grant of such award, such Non-Employee Director shall automatically be
deemed to have elected to vest and settle on the first to occur of the date of
the Non-Employee Director’s Termination (other than for Cause), or because of
death or Disability or Unforeseeable Emergency or upon a Change in Control .

 

(b)               Non-Transferability of Deferred Stock Unit Award. Except as
specifically authorized by the Committee, Deferred Stock Unit Awards, or the
rights represented thereby, shall not be transferable by the Participant
otherwise than by will, the laws of descent and distribution or by operation of
the last validly filed beneficiary designation, filed on a form acceptable to
the Company. Any Award that is transferred to a Family Member or beneficiary
pursuant to the preceding sentence (i) may not be subsequently transferred
otherwise than by will or by the laws of descent and distribution and (ii)
remains subject to the terms of this Plan and the applicable Award Agreement.
Any shares of Company Non-Voting Stock held by a permissible transferee shall be
subject to the terms of this Plan and the applicable Award Agreement.

(c)               Purported Transfers. Except as specifically authorized by the
Committee, no purported assignment or transfer of a Deferred Stock Unit Award,
or of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise (except by will, the laws of descent and
distribution, or by operation of the last validly filed beneficiary
designation), shall vest in the assignee or transferee any interest or right
herein whatsoever.

(d)               Unfunded Promise; No Stockholder Rights. The grant of a
Deferred Stock Unit Award (as adjusted herein) shall constitute an unfunded
promise by the Company to pay a cash amount, in accordance with the requirements
of this Section 10.3. Such cash amount is to be paid exclusively from the
general assets of the Company, and the Non-Employee Director receiving such
Award shall be an unsecured creditor of the Company with respect to all Deferred
Stock Unit Awards. Except as specifically provided herein, no Deferred Stock
Unit Award shall confer upon a Non-Employee Director any rights as a Voting
Stockholder or non-Voting Stockholder with respect to the Award contemplated
herein.

(e)               Dividends. As dividends are paid with respect to Company
Non-Voting Stock, a number of units of Deferred Stock with a current value equal
to the amount of the dividend will be allocated to the account of each
Non-Employee Director with respect to each unit of Deferred Stock Awarded
hereunder at the time such dividends are paid to the stockholders of the
Company. The number of units of Deferred Stock allocable will be determined by
first determining the value of the total dividend that would have been paid to a
Non-Employee Director if each unit of Deferred Stock held by him or her at such
time was an

 

 

actual share of Company Non-Voting Stock, and dividing the aggregate value of
the hypothetical dividend by the Fair Market Value of a share of Company
Non-Voting Stock, as of the date the dividend is declared (rounded up to one
additional unit, as necessary).

(f)                Adjustments. Adjustments shall be made to the number of units
of Deferred Stock held by a Non-Employee Director, as necessary, in accordance
with Section 4.2.

(g)               Taxes. Amounts received with respect to a Deferred Stock Unit
Award are taxable as regular income upon settlement. Non-Employee Directors
receiving such Awards are solely responsible for payment of all state, federal
and local taxes applicable thereto.

ARTICLE XI
TERMINATION OR AMENDMENT OF PLAN

11.1          Termination or Amendment. Notwithstanding any other provision of
this Plan, the Board or the Committee may at any time, and from time to time,
amend, in whole or in part, any or all of the provisions of this Plan (including
any amendment deemed necessary to ensure that the Company may comply with any
regulatory requirements), or suspend or terminate it entirely, retroactively or
otherwise; provided, however, that, unless otherwise required by law or
specifically provided herein, the rights of a Participant with respect to Awards
granted prior to such amendment, suspension or termination, may not be
materially impaired without the consent of such Participant and, provided
further, without the approval of the Voting Stockholders of the Company in
accordance with the laws of the State of Maryland, to the extent required by the
applicable provisions of Rule 16b-3, or Section 162(m) of the Code, pursuant to
the requirements of the exchange on which Company shares are traded, or, to the
extent applicable to Incentive Stock Options, Section 422 of the Code, no
amendment may be made which would:

(a)               increase the aggregate number of shares of Company Non-Voting
Stock that may be issued under this Plan pursuant to Section 4.1 (except by
operation of Section 4.2);

(b)               increase the maximum individual Participant limitations as set
forth in Section 4.2(d) (except by operation of Section 4.2);

(c)               change the classification of Eligible Employees eligible to
receive Awards under this Plan;

(d)               decrease the minimum option price of any Stock Option (except
by operation of Section 4.2);

(e)               extend the maximum option period beyond ten years;

(f)                alter the Performance Goals for the Award of Restricted Stock
or the vesting of Restricted Stock;

(g)               award any Stock Option in replacement of a canceled Stock
Option; or

 

 

(h)               require stockholder approval in order for this Plan to
continue to comply with the applicable provisions of Section 162(m) of the Code
or, to the extent applicable to Incentive Stock Options, Section 422 of the
Code.

In no event may this Plan be amended without the approval of the Voting
Stockholders of the Company in accordance with the applicable laws of the State
of Maryland to increase the aggregate number of shares of Company Non-Voting
Stock that may be issued under this Plan, decrease the minimum exercise price of
any Stock Option, or to make any other amendment that would require Voting
Stockholder approval under the rules of the exchange on which the Company
Non-Voting Stock of the Company are traded, or the rules of any other exchange
or system on which the Company’s securities are listed or traded at the request
of the Company.

ARTICLE XII
UNFUNDED PLAN

12.1          Unfunded Status of Plan. This Plan is an “unfunded” plan for
incentive and deferred compensation. With respect to any payments as to which a
Participant has a fixed and vested interest but that are not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general unsecured
creditor of the Company.

ARTICLE XIII
GENERAL PROVISIONS

13.1          Legend. The Committee may require each person receiving shares of
Company Non-Voting Stock pursuant to a Stock Option or other Award under the
Plan to represent to and agree with the Company in writing that the Participant
is acquiring the shares without a view to distribution thereof. In addition to
any legend required by this Plan, the certificates for such shares may include
any legend that the Committee, in its sole discretion, deems appropriate to
reflect any restrictions on transfer.

All certificates for shares of Company Non-Voting Stock delivered under the Plan
shall be subject to such stop transfer orders and other restrictions as the
Committee may, in its sole discretion, deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which the Company Non-Voting Stock is then listed or any
national securities exchange system upon whose system the Company Non-Voting
Stock is then quoted, any applicable Federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates to make appropriate reference to such restrictions.

13.2          Other Plans. Nothing contained in this Plan shall prevent the
Board from adopting other or additional compensation arrangements, subject to
Voting Stockholder approval if such approval is required; and such arrangements
may be either generally applicable or applicable only in specific cases.

13.3          No Right to Employment or Directorship. Neither this Plan nor the
grant of any Option or other Award hereunder shall give any individual any right
with respect to continuance of employment, consultancy or directorship by the
Company or any Subsidiary, nor

 

 

shall they be a limitation in any way on the right of the Company or any
Subsidiary by which an employee is employed or a consultant or Non-Employee
Director is retained to Terminate his or her employment, consultancy or
directorship at any time.

13.4          Withholding of Taxes. The Company shall have the right to deduct
from any payment to be made pursuant to this Plan, or to otherwise require,
prior to the issuance or delivery of any shares of Company Non-Voting Stock or
the payment of any cash hereunder, payment by the Participant of, any Federal,
state or local taxes required by law to be withheld, including without
limitation, upon the vesting of Restricted Stock (or other Award that is taxable
upon vesting). Upon an election by a Participant under Section 83(b) of the
Code, he or she shall pay all required withholding to the Company. Any
statutorily required withholding obligation with regard to any Participant may
be satisfied, subject to the prior consent of the Committee, by reducing the
number of shares of Company Non-Voting Stock otherwise deliverable or by
delivering shares of Company Non-Voting Stock already owned; provided, however,
that except as otherwise required by the Committee, the total tax withholding
where shares of Company Non-Voting Stock are being used to satisfy tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income), except that, to the extent the Company is able to retain shares
of Company Non-Voting Stock having a fair market value (determined by (or in a
manner approved by) the Company) that exceeds the statutory minimum applicable
withholding tax without financial accounting implications or the Company is
withholding in a jurisdiction that does not have a statutory minimum withholding
tax, the Company may retain such number of shares of Company Non-Voting Stock
(up to the number of shares having a fair market value equal to the maximum
statutory rate of tax (determined by (or in a manner approved by) the Company)
as the Company shall determine in its sole discretion to satisfy the tax
liability associated with any Award.

13.5          No Assignment of Benefits. No Award or other benefit payable under
this Plan shall, except as otherwise specifically provided under this Plan, by
law or permitted by the Committee, be transferable in any manner, and any
attempt to transfer any such benefit shall be void, and any such benefit shall
not be liable in any manner for or subject to the debts, contracts, liabilities,
engagements or torts of any person who shall be entitled to such benefit, nor
shall it be subject to attachment or legal process for or against such person.

13.6          Listing and Other Conditions.

(a)               Unless otherwise determined by the Committee, as long as the
Company Non-Voting Stock is listed on a national securities exchange or system
sponsored by a national securities association, the issue of any shares of
Company Non-Voting Stock pursuant to an Award shall be conditioned upon such
shares being listed on such exchange or system. The Company shall have no
obligation to issue such shares unless and until such shares are so listed, and
the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.

(b)               If at any time counsel to the Company shall be of the opinion
that any sale or delivery of shares of Company Non-Voting Stock pursuant to an
Option or other Award is or may in the circumstances be unlawful or result in
the imposition of excise taxes on the Company

 

 

under the statutes, rules or regulations of any applicable jurisdiction, the
Company shall have no obligation to make such sale or delivery, or to make any
application or to effect or to maintain any qualification or registration under
the Securities Act or otherwise, with respect to shares of Company Non-Voting
Stock or Awards, and the right to exercise any Option or other Award shall be
suspended until, in the opinion of said counsel, such sale or delivery shall be
lawful or will not result in the imposition of excise taxes on the Company.

(c)               Upon termination of any period of suspension under this
Section 13.6, any Award affected by such suspension which shall not then have
expired or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Award.

(d)               A Participant shall be required to supply the Company with any
certificates, representations and information that the Company requests and
otherwise cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

13.7          Governing Law. This Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Maryland (regardless of the law that might otherwise govern under applicable
Maryland principles of conflict of laws).

13.8          Construction. Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply.

13.9          Other Benefits. No Award granted or paid out under this Plan shall
be deemed compensation for purposes of computing benefits under any retirement
plan of the Company or its Subsidiaries nor affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation.

13.10      Costs. The Company shall bear all expenses associated with
administering this Plan, including expenses of issuing Company Non-Voting Stock
pursuant to any Awards hereunder.

13.11      No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.

13.12      Death/Disability. The Committee may in its sole discretion require
the transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may, in its discretion, also require that the agreement of the
transferee to be bound by all of the terms and conditions of the Plan.

 

 

13.13      Section 16(b) of the Exchange Act. All elections and transactions
under this Plan by persons subject to Section 16 of the Exchange Act involving
shares of Company Non-Voting Stock are intended to comply with any applicable
exemptive condition under Rule 16b-3. The Committee may, in its sole discretion,
establish and adopt written administrative guidelines, designed to facilitate
compliance with Section 16(b) of the Exchange Act, as it may deem necessary or
proper for the administration and operation of this Plan and the transaction of
business thereunder.

13.14      Section 409A of the Code. Awards under the Plan are intended to
comply with, or be exempt from, the applicable requirements of Section 409A of
the Code and shall be limited, construed and interpreted in accordance with such
intent. Although the Company does not guarantee any particular tax treatment, to
the extent that any Award is subject to Section 409A of the Code, it shall be
paid in a manner that is intended to comply with Section 409A of the Code,
including regulations and any other guidance issued by the Secretary of the
Treasury and the Internal Revenue Service with respect thereto. Except as
provided in individual Award agreements initially or by amendment, if and to the
extent (i) any portion of any payment, compensation or other benefit provided to
a Participant pursuant to the Plan in connection with a Termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and (ii) the Participant is a specified employee as defined in Section
409A(a)(2)(B)(i) of the Code, in each case as determined by the Company in
accordance with its procedures, by which determinations the Participant (through
accepting the Award) agrees that he or she is bound, such portion of the
payment, compensation or other benefit shall not be paid before the New Payment
Date, except as Section 409A of the Code may then permit. The aggregate of any
payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

13.15      Successor and Assigns. The Plan shall be binding on all successors
and permitted assigns of a Participant, including, without limitation, the
estate of such Participant and the executor, administrator or trustee of such
estate.

13.16      Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.

13.17      Payments to Minors, Etc. Any benefit payable to or for the benefit of
a minor, an incompetent person or other person incapable of receipt thereof
shall be deemed paid when paid to such person’s guardian or to the party
providing or reasonably appearing to provide for the care of such person, and
such payment shall fully discharge the Committee, the Board, the Company, its
Subsidiaries and their employees, agents and representatives with respect
thereto.

 

 

13.18      Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

ARTICLE XIV
EFFECTIVE DATE OF PLAN

The Plan became effective on October 23, 2013, the date it was approved by the
Voting Stockholders of the Company. The amended and restated Plan became
effective on October 30, 2019 the date this amended and restated Plan was
approved by the Voting Stockholders of the Company.

ARTICLE XV
TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after October 22, 2023, but
awards granted prior to such date may extend beyond that date. Notwithstanding
the foregoing provisions, no Award (other than a Stock Option) that is intended
to be “performance-based” under Section 162(m) of the Code shall be granted on
or after the fifth anniversary of the date of stockholder approval of the Plan,
unless the Performance Goals set forth herein are re-approved (or other
designated performance goals are approved) by the stockholders no later than the
first stockholder meeting that occurs in the fifth year following the year in
which stockholders approve the Performance Goals set forth herein.

Eaton Vance Corp.

/s/ Thomas E. Faust Jr.
By: Thomas E. Faust Jr.
Title: Chief Executive Officer

--------------------------------------------------------------------------------

[1] The 34,500,000 shares authorized under the Plan reflect the 25,500,000
shares previously authorized plus an additional 9,000,000 shares authorized
pursuant to the amended and restated Plan as approved by the Voting Stockholders
on October 30, 2019.